Name: European Council Decision (EU, Euratom) 2017/444 of 9 March 2017 electing the President of the European Council
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2017-03-14

 14.3.2017 EN Official Journal of the European Union L 67/87 EUROPEAN COUNCIL DECISION (EU, Euratom) 2017/444 of 9 March 2017 electing the President of the European Council THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 15(5) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Whereas: (1) On 30 August 2014, by European Council Decision 2014/638/EU (1), Mr Donald TUSK was elected President of the European Council for the period from 1 December 2014 until 31 May 2017. (2) In accordance with the Treaty on European Union, the holder of the office of President of the European Council may be re-elected once, HAS ADOPTED THIS DECISION: Article 1 Mr Donald TUSK is hereby re-elected President of the European Council for the period from 1 June 2017 until 30 November 2019. Article 2 This Decision shall be notified to Mr Donald TUSK by the Secretary-General of the Council. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 9 March 2017. For the European Council The President D. TUSK (1) European Council Decision 2014/638/EU of 30 August 2014 electing the President of the European Council (OJ L 262, 2.9.2014, p. 5).